EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 




2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Martin Ellinger, on May 19, 2021.



Claim 32 (Currently Amended) A covalently modified fibrinogen protein or fibrinogen fragment thereof comprising a -S-N- moiety,
wherein the covalently modified fibrinogen protein or fibrinogen fragment thereof is[[,]] prepared by a method comprising:
(I)    subjecting a fibrinogen protein or fibrinogen fragment to denaturing and reducing conditions to produce a reduced, denatured fibrinogen protein or a denatured fibrinogen fragment comprising one or more thiol groups;
(II)    reacting the reduced, denatured fibrinogen protein or fibrinogen fragment with one or more norbornene moieties under conditions to promote radical initiation and produce a photoinitiated radical thiol-ene coupling reaction between at least one of the one or more norbornene moieties and at least one of the one or more thiol groups on the reduced, denatured fibrinogen protein or fibrinogen fragment, thereby providing the covalently modified fibrinogen protein or fibrinogen fragment,
wherein the S of the -S-N- moiety corresponds to the sulfur atom of the thiol group of one of the one or more thiol groups of the reduced, denatured fibrinogen protein or fibrinogen fragment;
wherein the N of the -S-N- moiety corresponds to the hydrothiolated norbornene moiety  [[derived]] obtained from the one or more norbornene moiety; and
wherein the one or more norbornene moieties comprise a polymer selected from the group consisting of:
poly (lactic acid) (PLA), polyglycolide (PGA), copolymer of PLA and PGA (PLGA),





EXAMINER’S COMMENTS

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion

6. 	Claims 32-46 are allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652